Wm Coleman Attourny to Martha Emery the Attourny of Thomas Emery her husband plaint. conta Richard Way & John Jndicott Defendts in an action of the case for not paying the Summe of two hundred and Ninety two pounds due according to a bond or writing dated. 31° October 1677. under theire hands and Seales with damages. . . . The Iury . . . found for the plaintife forfiture of the bond of two hundred ninety two pounds & costs of Court: The Defendt moved for a chancery & makeing it appeare to the Court that they had paid out the whole Estate according to the condicion of sd bond The Magistrates chancered this forfiture to nothing.